COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Imdad Choudry v. Farah Choudry

Appellate case number:     01-20-00698-CV

Trial court case number: 2019-50895

Trial court:               247th District Court of Harris County

        The judgment in this case was signed on June 15, 2020. Appellant timely filed a motion
for new trial, thereby extending the deadline for filing his notice of appeal to September 14, 2020.
See TEX. R. APP. P. 26.1.(a)(1) (deadline to file notice of appeal is extended to ninety days after
judgment is signed if any party timely files, among other things, motion for new trial). Appellant’s
notice of appeal was filed on October 9, 2020, twenty-five days after the deadline. On October 12,
2020, appellant filed a motion requesting that our Court extend the notice of appeal deadline by a
minimum of 30 days, until October 13, 2020. The motion is DENIED.
        Absent a timely filed notice of appeal, an appellate court lacks jurisdiction over the appeal.
In re United Servs. Auto. Ass'n, 307 S.W.3d 299, 307 (Tex. 2010) (orig. proceeding); Jarrell v.
Bergdorf, 580 S.W.3d 463, 466 (Tex. App.—Houston [14th Dist.] 2019, no pet.). The time to file
a notice of appeal may be extended if, within fifteen days after the deadline to file the notice of
appeal, a party properly files a motion for extension of time. See TEX. R. APP. P. 26.3. In civil
cases, a motion for extension of time is implied when an appellant, acting in good faith, files a
notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day extension period
provided by Rule 26.3. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (discussing the
former appellate rules). But, “once the period for granting a motion for extension of time under
Rule [26.3] has passed, a party can no longer invoke the appellate court's jurisdiction.” Verburgt,
959 S.W.2d at 617; see Kinnard v. Carnahan, 25 S.W.3d 266, 268 (Tex. App.—San Antonio 2000,
no pet.). Accordingly, in the case at hand, we lack jurisdiction because both the notice of appeal
and the extension motion were filed outside of the fifteen-day timeframe for requesting an
extension under Rule 26.3. See TEX. R. APP. P. 26.1, 26.3.
       Appellant suggests that we have the authority to extend the time for him to file his notice
of appeal pursuant to the Texas Supreme Court’s Twenty-Six Emergency Order Regarding the
COVID-19 State of Disaster. Although the supreme court’s emergency order provides that courts
may modify or suspend deadlines and procedures for a stated period ending no later than December
1, 2020, nothing in the emergency order suggests that it may be interpreted to grant jurisdiction
where jurisdiction no longer exists. Rather, the emergency order merely directs courts to exercise
their discretion liberally where that discretion exists.
        For the foregoing reasons, we deny appellant’s motion to extend the deadline for filing his
notice of appeal. We further notify appellant that, because the appeal is untimely, we intend to
dismiss the appeal for want of jurisdiction unless appellant files a response by no later than ten
days for the date of this order demonstrating that this Court has jurisdiction over the appeal. See
TEX. R. APP. P 42.3 (allowing appellate court to dismiss case for want of jurisdiction after giving
ten days’ notice to parties). Briefing deadlines are ordered stayed pending the determination of our
jurisdiction over the appeal.
       It is so ORDERED.


       Judge’s signature:       ____/s/ Sarah B. Landau__________
                                      Acting individually


Date: December 3, 2020